          Case 5:20-cv-01291-R Document 32 Filed 09/21/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DEDRICK LEMONT HICKEY,                   )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )      Case No. 5:20-CV-1291-R
                                         )
                                         )
OKLAHOMA COUNTY                          )
DETENTION CENTER, et. al.,               )
                                         )
                    Defendants.          )

                                        ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell in which he recommended that the Motion to Dismiss filed by the

Defendants be denied. Doc. No. 31. No objection to the Report and Recommendation has

been filed within the time limit prescribed therein, nor has an extension of time in which

to object been sought. Therefore, the Report and Recommendation is ADOPTED in its

entirety. Defendants’ Motion to Dismiss [Doc. No. 24] is DENIED.

       IT IS SO ORDERED this 21st day of September 2021.
